DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/034,860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the addition of a roller is well known in the art (See rejection below for a German patent including this feature).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuss et al. DE 19630411 A1 (hereinafter Fuss) in view of Dirnberger DE 19848275 A1 (hereinafter Dirnberger).
In regards to claim 1, Fuss teaches a lock facility comprising: a housing (1) including a chamber (See the figure) formed in said housing, and including an opening (See reference image 1) formed in said housing and communicating with said chamber of said housing (See reference image 1), a tongue (3) pivotally attached to said housing with a pivot pin (5), said tongue including a first end portion engaged in said chamber and extendible out of said opening of said housing (See reference image 1), and said tongue including a second end portion (See reference image 1, Abstract, by considering the area occupied by Fuss’ opening mechanism 2 as the opening, when the tongue 3 releases the opening mechanism the tongue moves out of the opening), an elbow (6) rotatably attached to said housing with a pivot axle (8), said elbow including a limb (15) engageable with and detachable from said second end portion of said tongue, and including a lever (14) tilted relative to said limb, said elbow including a roller (9, para 23) attached to said limb for engaging with said second end portion of said tongue, an anchor (10) rotatably attached to said housing with a pivot shaft (12), said anchor including a first end portion (16) located close to said tongue for selectively anchoring and retaining a free end portion (See reference image 1) of said limb (through the lever 14)  between said first end portion of said anchor and said second end portion of said tongue (See reference image 1 ,both operatively), an actuator (18) engaged in said housing, a follower (See reference image 1) slidably received and engaged in said actuator and movable into and out of said actuator for selectively attracting and moving said second end portion of said anchor toward said actuator and for selectively forcing and moving said first end portion of said anchor away from said free end portion of said limb.
However, Fuss does not teach the actuator including a rod slidably received and engaged in said actuator and moveable out of said actuator, in order to rotate said elbow relative to said housing and to move said limb of said elbow from said second end portion of said tongue.
Dirnberger teaches an actuator (30) with a follower (28) and a rod (28’), wherein the rod is slidably received and engaged in said actuator (See fig 1-4) and moveable out of said actuator (See fig 1 and 4), in order to abut a stopper (50) on the other side of the follower.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have implemented an actuator of Dirnberger, with both a follower and a rod, into Fuss in order to allow the actuator to actuate the elbow, further ensuring its unblocking of the tongue.
With this being said, Fuss in view of Dirnberger teaches a rod used in order to rotate said elbow relative to said housing and to move said limb of said elbow from said second end portion of said tongue (See the figure of Fuss).

    PNG
    media_image1.png
    810
    676
    media_image1.png
    Greyscale

Reference image 1
In regards to claim 2, Fuss in view of Dirnberger teaches the lock facility as claimed in claim 1, wherein said actuator includes a casing (Dirnberger: the casing of 30) engaged in said housing, and said follower is slidably received and engaged in said casing and movable into and out of said casing (See Dirberger’s figs 1-4 and read Fuss’ para 22-24).  
In regards to claim 3, Fuss in view of Dirnberger teaches the lock facility as claimed in claim 2, wherein said rod is slidably received and engaged in said follower and extendible out of said casing to engage with said lever of said elbow (See Dirnberger’s figs 1-4 and Fuss’ figure)  
In regards to claim 4, Fuss in view of Dirnberger teaches the lock facility as claimed in claim 1, wherein said actuator includes a spring biasing element (Dirberger: 32) engaged between said rod and said follower for biasing and moving said rod into said follower (Dirberger: para 32 and figs 1-4).  
In regards to claim 5, Fuss in view of Dirnberger teaches the lock facility as claimed in claim 1, wherein said housing includes a spring biasing member (Fuss: 7) engaged between said housing and said lever (See Fuss’s figure) for biasing said elbow to rotate relative to said housing and for moving said limb of said elbow to engage with said second end portion of said tongue (Fuss’ para 19 and figure).  
In regards to claim 6, Fuss in view of Dirnberger teaches the lock facility as claimed in claim 1, wherein said housing includes a spring biasing element (Fuss’ 4) engaged between said housing and said tongue for biasing and moving said first end portion of said tongue into said opening of said housing (See Fuss’s figure, reference figure 1, and abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang US 20150308167 A1 – teaches a similar device with a similar functionality and features with a different transmission.
Holzer et al. US 6390520 B1 - teaches another similar device.
Moen et al. US 20200318394 A1 - teaches a similar device with a plurality of parts that might read on claim language.
Liao US 20150130195 A1 – teaches a device with a similar actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675